               Case 1:21-mj-08002-UA Document 7 Filed 08/23/21 Page 1 of 1


                                                                                      ORIGINAL
  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  -   -    -    -   -   -   -    -    -    -    -   -   -   -   -   -   X



  UNITED STATES OF AMERICA
                                                                                UNSEALING ORDER
                        - v. -
                                                                                21 Mag. 8002
  JAR IO DEJESUS ,

           a/k/a "Wheels ,"

                            Defendant.
                                                                        X

          Upon the              application of the                      United States ,   by the   United

States Attorney                      for       the      Southern District         of New York ,    Audrey

Strauss , by Assistant United States Attorney Danielle M. Kudla;

          It is found that the docket , including the Complaint , in the

above - captioned action, 21 Mag . 8002, is currently sealed and the

United States Attorney ' s Office has applied to have that docket

and Complaint unsealed , it is therefore

          ORDERED           that          the       docket ,        including   the   Complaint,   in   the

above - captioned action be unsealed and remain unsealed pending

further order of the Court.


SO ORDERED .

Dated :        New York , New York
               August 23 , 2021


                                                                        HONORABLE KEVIN N. FOX
                                                                        UNITED STATES MAGISTRATE JUDGE
